DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,398,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering measured signals using an accelerometer from motion of a subject, extracting a feature from the signal, determine a position of the accelerometer based on an analysis of the rule, and altering values based on the current position. 
Regarding claims 1, 8 and 15, the limitations of gathering information, extracting features, determining positions based on a rule and altering values based on the current position, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “accelerometer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “a processor” and “accelerometer” language, the information collected by an accelerometer could be mentally observed, and based on the observation, a mental determination could be made of the current position of the accelerometer (by looking at, for example, the pattern, frequency, or type of movement of the 
The judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a accelerometer to gather information and a processor to process the information and perform analysis. Both the accelerometer and the processor are recited at a high-level of generality (i.e., as a generic accelerometer and processor performing the generic functions of collecting accelerometer data and a processor for processing the information to eventually determine a position of the accelerometer based on a rule and altering values based on the current position) such that it amounts no more than mere instructions to apply the exception using a generic accelerometer and computer components. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an accelerometer and processor to amounts to no more than mere generic devices and instructions to apply the exception using generic accelerometers and computers. Mere instructions to apply an exception using a generic accelerometer and 
Regarding claims 2, 9 and 16, at least one rule being an output of a machine-learning algorithm could be a single number, as only a output is being claimed. A single value could reasonably be used in a rule performed in the human mind, and would not integrate the judicial exception into a practical application, as such step is drawn to an extra-solution activity. Accordingly, the claims are drawn to an abstract idea and are not patent eligible. 
Regarding claims 3 and 10, at least one rule including neural network could be a single decision, such as choosing between two options. A choosing between two options could reasonably be used in a rule performed in the human mind, and would not integrate the judicial exception into a practical application, as such step is drawn to an extra-solution activity. Accordingly, the claims are drawn to an abstract idea and are not patent eligible.
Regarding claim 4, 11 and 17, where the analysis of a rule comprising pattern recognition against a frequency domain could reasonably be performed in the human mind, as a human mind is capable of comparing two frequency patterns, and would not integrate the judicial exception into a practical application, as such step is drawn to an extra-solution activity. Accordingly, the claims are drawn to an abstract idea and are not patent eligible.
Regarding claims 5-7, 12-14 and 18-20, choosing between two modes and performing a compensation of data values based on the chosen mode could reasonably be performed in the human mind, as a human mind is capable of choosing between two 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-8, 11-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20060161079 A1 to Choi et al. (hereinafter, Choi).
Choi discloses an activity monitor device (an apparatus for monitoring a human activity pattern includes a sensor unit 10, paragraph 0027), including a non-transitory machine-readable medium encoded with instructions for execution by a processor (an apparatus for monitoring a human activity pattern includes … a data processing unit 11, paragraph 0027), and a method for execution by the process by the activity monitor to a placement on the body of the subject, comprising inter alia:
an accelerometer (3-axis acceleration sensor 101) configured to gather a measured signal descriptive of a motion of a subject of the activity monitor device (the sensor unit 10 includes a 3-axis acceleration sensor 101 for measuring inertia movement, more specifically, acceleration in x, y, and z directions, paragraph 0030), wherein the accelerometer is positionable to move with any one of a plurality a method and apparatus for monitoring a human activity pattern irrespective of the wearing position of the sensor unit by a user, Abstract); and
a processor (data processing unit 11) in communication with the accelerometer and configured to derive subject-related values (the data processing unit 11 processing an acceleration signal output from the acceleration sensor 101 to measuring an acceleration value in relation to vibration in 3-axis directions, paragraph 0031), wherein the processor is further configured to:
extract at least one feature from the measured signal (such as: direction from a DC component, paragraph 0034; pitch of roll angle, paragraph 0037; see paragraphs 0034-0040),
analyze at least one rule based on the at least one feature extracted from the measured signal (using the acceleration value in space fixed coordinates, paragraph 0040, pendulum modeling [is used] to determine the characteristics of a signal which differ depending on the wearing location, paragraph 0041),
determine a current position of the plurality of plurality of positions on the body of the subject at which the accelerometer is positioned based on the analysis of the at least one rule and at least one feature (from the phase diagram of the acceleration in the gravity direction and the horizontal direction, it can be determined whether the movement trajectory is modeled as a single pendulum or a double pendulum, and the wearing location of the sensor unit 10 can also be determined, paragraphs 0040-0048), 
alter the derivation of subject-related values based on the determined current position (the determination is made by referring to the frequency and intensity of the acceleration signal and with respect to wearing location, this is because even though activity patterns may be identical, the acceleration signals vary according to the wearing location of the sensor unit 10, paragraph 0049; see 0050-0051,0057-0071);
where the analysis of the at least one rule comprises performing pattern recognition against the measured signal in at least one frequency domain (see Figs. 7A and 7B and paragraph 0052);
where the processor is configured to operate according to one of multiple modes for processing measured signals (if the wearing location of the sensor unit 10 is detected, the wearing mode is determined at that location by using acceleration values on the space fixed coordinates in operation 22 (FIG. 2), paragraph 0049); and 
in altering the derivation of subject-related values, the processor is configured to change a current mode of the multiple modes in which the processor currently operates to a a first mode of the multiple modes is associated with a first algorithm for processing the measured signal by the processor to derive the subject-related value; and a second mode of the multiple modes is associated with a second algorithm for processing the measured signal by the processor to derive the subject-related value (The determination is made by referring to the frequency and intensity of the acceleration signal with respect to the wearing location. This is because even though activity patterns may be identical, the acceleration signals vary according to the wearing location of the sensor unit 10. That is, the detected acceleration signals of the sensor unit 10 held in the hand and put in the pocket may be different. Also, preferably, the data processing unit stores acceleration ranges for each activity pattern with respect to the wearing location in order to determine the wearing mode, paragraph 0049; When the activity being performed, or wearing mode, is determined, the presence or absence of periodicity in an acceleration signal is determined. Periodicity is determined because the signal of walking, running, or cycling shows periodicity in the gravity direction or in the horizontal direction according to the wearing location of the sensor unit 10, paragraph 0050);
wherein the first mode is associated with at least one compensation value for mathematically transforming a value of the measured signal (paragraphs 0052-0058).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 2, 3, 9, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060161079 A1 to Choi in view of US 6893407 B1 to Brooks et al. (hereinafter, Brooks).
Choi discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the at least one rule is an output of a machine-learning algorithm and wherein the at least one rule includes a neural network. However, Brooks teaches at col. 4, II. 14-31 that a learning computer, which includes a neural network, would provide a new way of calibration, which would allow calibration of the computer itself through interaction with the patient, which would have eliminated the need for a man dependent machine. A skilled artisan would have recognized this technique would have would have increased speed and accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791